Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/21 is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  
In claim 15, __the__ should be added in front of "optical face". 
Appropriate correction is required.
Examiner's Notes
It is respectfully noted that in the originally filed specification, the applicant states "Antireflective nanostructure (ARN) materials have been studied for many years. […] Recently, ARN films have become available on the commercial market. Figure 2 (a) shows such a film 20 adhered to the face of an optical element 8. The film 20 contains a transparent layer 21 with ARN surface 30. It also contains a support substrate 22 made of a transparent polymer film. An optically-clear adhesive (OCA) layer 23 is used to attach the film to the face of optical element 8. Other ways to impart antireflective properties to an optical element are also known in prior art. […] This patent describes the application of antireflective surfaces of any type on various lighting fixture or lamp optical components." It is noted that this passage taken from the Background and Summary sections of the instant application may be interpreted as to be stating that the intended invention, being applications of the antireflective surfaces on any type of lighting fixture, is admitted as known in the 
Furthermore, claims 2-6 recite obvious variants of the type of the antireflective surface, and claims 7-13 and 15 recite obvious variants of the optical element the antireflective surface is attached to.
It is further noted that the significant characteristics of the structures making up the antireflective surface being "the characteristic dimension 15 is smaller than the wavelength of visible light (i.e. smaller than ~ 420nm)" is not explicitly claimed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WEAVER (US 8136967).
Regarding claim 1, WEAVER discloses a lighting fixture (see FIG.s 1-8) comprising one or more light sources (110 FIG. 1) and one or more optical elements (101 FIG. 1), wherein the optical elements feature one or more optical faces (140 FIG. 1) at which light transits between air and the material of the optical elements, and wherein one or more of the optical faces are provided with an antireflective surface (col. 2 line 62-63).
Regarding claim 7, WEAVER further discloses the optical element comprises a lightguide (801 FIG. 8) with scattering features (853 FIG. 8) and the antireflective 
Regarding claim 8, WEAVER further discloses the optical element comprises a TIR lens (see internal reflection of 151 in lens 100 FIG. 1, also FIG.s 2-8) and the antireflective surface is provided on at least one of the input face of the lens and the output face (see 140 FIG. 1) of the lens.
Regarding claim 10, WEAEVER further discloses the optical element comprises one or more reflective lenses (see internal reflection of 151 in lens 100 FIG. 1, also FIG.s 2-8) and the antireflective surface is provided on at least one of the input face of the lenses and the output face (see 140 FIG. 1) of the lenses.
Regarding claim 14, WEAVER further discloses the light source comprises one or more light emitting diodes (110 FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEAVER in view of DAI (US 9915758). 
Regarding claim 2, WEAEVR does not explicitly show the antireflective surface comprises antireflective nanostructures.
DAI teaches an antireflective surface (see 12, 22 FIG.s 1-13) comprising antireflective nanostructures (see E1-En FIG.s 1-13 and col. 7 line 21-24).
.
Claim 3-6, 9, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEAVER 
Regarding claims 3-6, absent any structural details with clear interrelation to the apparatus as evidence to a significance of the claimed type of antireflective surface, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ the antireflective surface comprising a multilayer dielectric stack providing optical interference, a porous material, a material having intermediate refractive index between that of the optical element and that of air, or a film with antireflective properties that is adhered to the optical element, in accordance to a preferred structural arrangement optimal for the application of the intended apparatus. 
Regarding claims 9 and 11-13, absent persuasive evidence that the type of the optical element is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known optical element to use with the antireflective surface, such that the optical element comprises an array of one or more lenses and the antireflective surface is provided on at least one of the input face of the lenses and the output face of the lenses, the optical element comprises a window and the antireflective surface is provided on at least one of the input face of the window and the output face of the window, the optical element comprises a diffuser and 
Regarding claim 15, WEAEVR further discloses the one or more optical elements further comprise a reflective surface (410 FIG. 4), and the reflective surface is further arranged for receiving light from optical face (405 FIG. 4) and reflecting such received light back towards (the general direction of) the optical face.
Therefore, absent clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that in an arrangement optimal for an intended application of the apparatus, the teachings of WAEVER are capable of being utilized such that the reflective surface is further arranged for receiving light from optical face and reflecting such received light back towards the optical face, in order to achieve a desired direction optical coupling efficiency. 
Regarding claim 16, WEAVER discloses a lighting apparatus (FIG.s 108) comprising: a light source (see 401-403 FIG. 4); a transmissive surface (405 FIG. 4); a reflective lens (400 FIG. 4, see reflection at A and B and B'), arranged to receive light from the light source trough the transmissive surface, and reflect the light back towards (the general direction of) the transmissive surface; and an anti-reflective coating (col. 6 line 7) disposed on the transmissive surface.
Therefore, absent clear structural details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that in an arrangement optimal for an intended application of the apparatus, the teachings of . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PERDICES-GONZALEZ (US 2017/0310956).
Regarding claim 17, PERDICES-GONZALEZ discloses a lighting apparatus (SFIG.s 1-66) comprising: one or more light sources (¶[0084]); one or more optical elements (110 FIG.s 1-66), arranged to receive light from the one or more light sources, and wherein each the optical elements comprise a pair of facing substrates (see 150 and 170 FIG. 7), each substrate having respective inside and outside faces (physically required), with at least one optically-adjustable material (such as 140 FIG. 7) disposed between the inside faces of the pair of substrates, and further wherein anti-reflective surfaces (¶[0091]) are disposed on the outside faces of the pair of substrates.
Although PERDICES-GONZALEZ discusses the claimed limitations in more than one embodiments, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the apparatus of the prior art as a functionally and structurally equivalent of the claimed apparatus, and absent any significant structural details of the arrangement of the layers in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875